AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocations
                       Sheet 1


                                      UNITED STATES DISTRICT COURT
                                                       Middle District of Tennessee

            UNITED STATES OF AMERICA                                  JUDGMENT IN A CRIMINAL CASE
                                  0                                   (For Revocation of Probation or Supervised Release)

             CHRYSTAL LYNN BERNSTEIN
                                                                      Case No. 3:19-cr-00235
                                                                      USM No. 32215-045
                                                                      Charles Buckholts
                                                                                              Defendant's Attorney
THE DEFENDANT:
    admitted guilt to violation of condition(s)         1, 2* and 3                   of the term of supervision. *This admission of guilt does not
                                                                                                                   include the gun allegation in
❑ was found in violation of condition(s) count(s)                                after denial of guilt.            violation number 2.
The defendant is adjudicated guilty of these violations:


Violation Number                 Nature of Violation                                                       Violation Ended
1                                  Unlawful use of a controlled substance                                  08/06/2020

                                  Committed another federal, state, or local crime                         09/02/2020

3                                  Interacted with someone engaged in criminal activity                    03/15/2020



       The defendant is sentenced as provided in pages 2 through          3      of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
❑   The defendant has not violated condition(s)                          and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 1321                                                10/22/2020
                                                                                          Date of Imposition of Judgment
Defendant's Year of Birth:            1990

City and State of Defendant's Residence:                                                        Signature of Judge
Franklin, Tennessee
                                                                                Eli Richardson, United States District Judge
                                                                                            Name and Title of Judge

                                                                                    0cWke r 2 3 2-02.0
                                                                                                       Date




               Case 3:19-cr-00235 Document 25 Filed 10/23/20 Page 1 of 3 PageID #: 112
AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment
                                                                                                 Judgment—Page   2 of     3
DEFENDANT: CHRYSTAL LYNN BERNSTEIN
CASE NUMBER: 3:19-cr-00235


                                                          IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
33 months




     9   The court makes the following recommendations to the Bureau of Prisons:
Designation to FCI Tallahassee if defendant's classification permits
UNICOR Program
Celebrate Recovery Program

     V   The defendant is remanded to the custody of the United States Marshal.

     ❑ The defendant shall surrender to the United States Marshal for this district:
         ❑    at                                ❑ a.m.        ❑ p.m. on
         ❑    as notified by the United States Marshal.

     ❑ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         ❑    before 2 p.m. on
         ❑    as notified by the United States Marshal.
         ❑    as notified by the Probation or Pretrial Services Office.

                                                                   RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                       to

at                                                 with a certified copy of this judgment.




                                                                                              UNITED STATES MARSHAL


                                                                       I:
                                                                                           DEPUTY UNITED STATES MARSHAL




              Case 3:19-cr-00235 Document 25 Filed 10/23/20 Page 2 of 3 PageID #: 113
AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocations
                       Sheet 3 — Supervised Release
                                                                                    Judgment—Page   3   of   3
DEFENDANT: CHRYSTAL LYNN BERNSTEIN
CASE NUMBER: 3:19-cr-00235
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
 None ordered.




              Case 3:19-cr-00235 Document 25 Filed 10/23/20 Page 3 of 3 PageID #: 114
